Citation Nr: 0106047	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-22 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than January 28, 
1993, for an award of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The veteran served on active duty from December 1966 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 1999 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for PTSD, 
effective April 20, 1995.  In a September 1999 rating 
decision, the RO granted an earlier effective date of January 
28, 1993, for the award of service connection but the veteran 
has continued his appeal for an earlier effective date.

The file indicates that in September 1999, the veteran (who 
is wheelchair-bound) filed a claim for an automobile or other 
conveyance and adaptive equipment.  As this claim has not 
been adjudicated, the matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All pertinent evidence necessary for an equitable 
disposition of the issue of entitlement to an effective date 
prior to January 28, 1993, for the grant of service 
connection for PTSD has been obtained.

2.  In September 1969, the veteran was discharged from active 
duty with the U.S. Army under other than honorable conditions 
as a result of an absence without official leave (AWOL) for a 
continuous period which exceeded 180 days.

3.  In a March 1983 decision of the Army Discharge Review 
Board, the veteran's character of service upon separation was 
upgraded to Under Honorable Conditions.  

4.  The March 1983 decision of the Army Discharge Review 
Board did not address the issue of whether there were 
compelling circumstances to warrant the veteran's period of 
prolonged unauthorized absence.

5.  In an unappealed decision dated in July 1985, the RO 
determined that the veteran's period of AWOL for a continuous 
period exceeding 180 days presented a regulatory bar to 
entitlement to VA benefits. 

6.  The veteran filed his original claim of entitlement to 
service connection for PTSD in July 1991.  

7.  In an unappealed decision dated in August 1991, the RO 
denied his claim and cited its prior determination of July 
1985 as the basis for its denial.

8.  In August 1991, the veteran formally requested that the 
bar to his entitlement to VA benefits be lifted.

9.  In an unappealed decision of October 1991, the RO 
determined that there was no clear and unmistakable error in 
the July 1985 RO determination that the veteran's period of 
AWOL for a continuous period exceeding 180 days presented a 
regulatory bar to entitlement to VA benefits.

10.  In a September 1993 decision, the Army Board for 
Correction of Military Records determined that there were 
mitigating circumstances to warrant the veteran's period of 
prolonged AWOL in excess of 180 days, such that the period of 
AWOL should not serve as a bar to entitlement to VA benefits.

11.  The veteran reopened his claim for service connection 
for PTSD on January 28, 1994.


CONCLUSION OF LAW

An effective date earlier than January 28, 1993, for the 
grant of service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 5108, 5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.12, 3.104, 3.400 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); VAOPGCPREC 11-2000.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that all medical evidence and records of 
administrative proceedings pertinent to the veteran's claim, 
including his service records and relevant service department 
determinations regarding his character of service, have been 
obtained and associated with the record.  No outstanding 
records which may be useful to the veteran in his claim for 
an earlier effective date have been identified by him or his 
representative.  The Board thus concludes that there is no 
outstanding evidence which should be obtained.  In sum, the 
facts relevant to this claim have been properly developed and 
there is no further action which should be undertaken to 
comply with the provisions of the VCAA.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
deciding this claim without first affording the RO an 
opportunity to consider the claim in light of the VCAA.

The veteran's personnel records show that he served on active 
duty from December 7, 1966, to September 12, 1969, during 
which time he spent 276 days, from December 11, 1968, to 
September 12, 1969, serving a prison sentence following his 
conviction by a civilian court on criminal charges.  On 
September 12, 1969, the veteran was discharged from active 
duty with the U.S. Army under other than honorable conditions 
as a result of being AWOL for a continuous period which 
exceeded 180 days.

In September 1982, the veteran applied for an upgrade of his 
character of service upon discharge.  Pursuant to this 
application, the Army Discharge Review Board upgraded his 
discharge from an Undesirable Discharge to a discharge Under 
Honorable Conditions in a March 1983 decision.  However, the 
decision did not address the issue of whether there were 
compelling circumstances to warrant the veteran's period of 
prolonged unauthorized absence.

In an unappealed decision dated in July 1985, the RO 
determined that the veteran's period of AWOL for a continuous 
period exceeding 180 days presented a regulatory bar to 
entitlement to VA benefits, citing 38 C.F.R. § 3.12(c)(6) and 
§ 3.12(g).  The veteran filed his original claim of 
entitlement to service connection for PTSD in July 1991.  In 
an unappealed decision dated in August 1991, the RO denied 
his claim and cited its prior determination of July 1985 as 
the basis for its denial.  In correspondence dated in August 
1991, the veteran, via his representative, alleged clear and 
unmistakable error in the July 1985 RO decision regarding the 
bar to his entitlement to VA benefits and also requested that 
this bar be lifted pursuant to the prior upgrade of his 
character of discharge.  In an unappealed administrative 
decision dated in October 1991, the RO found that there was 
no clear and unmistakable error in the July 1985 RO 
determination.  The request to lift the bar to entitlement to 
VA benefits was forwarded to the appropriate administrative 
authority.

For the period from July 1991 to January 28, 1994, the record 
contains no indication that the veteran filed a formal or 
informal application to reopen his claim for service 
connection for PTSD.  

Pursuant to the veteran's request of August 1991 to lift the 
bar to entitlement to VA benefits, the Army Board for 
Correction of Military Records reviewed the pertinent facts 
surrounding his period of active duty.  In a September 1993 
decision, the Army Board for Correction of Military Records 
determined that there were mitigating circumstances to 
warrant the veteran's period of prolonged AWOL in excess of 
180 days, such that the period of AWOL should not serve as a 
bar to entitlement to VA benefits.

The veteran applied to reopen his claim for service 
connection for PTSD on January 28, 1994.  The RO noted that 
pursuant to the September 1993 decision of the Army Board for 
Correction of Military Records, the circumstances of his 
military service were no longer a bar to his entitlement to 
VA benefits.  The RO subsequently determined that new and 
material evidence was submitted to reopen his claim and 
developed the evidence accordingly.  As noted above, the RO 
ultimately granted service connection for PTSD, effective 
January 28, 1993.

38 C.F.R. § 3.12 provides that VA benefits are not payable 
unless the period of service on which the claim is based was 
terminated by a discharge or release under conditions other 
than dishonorable.  38 C.F.R. § 3.12 was amended by Public 
Law 95-126, enacted on October 8, 1977, so that VA benefits 
were not payable if a person received a discharge under other 
than honorable conditions issued as the result of being 
absent without leave for a continuous period of at least 180 
days.  This bar to benefits does not apply if there are 
compelling circumstances to warrant the prolonged 
unauthorized absence.  38 C.F.R. § 3.12(c)(6).  Further, 38 
C.F.R. § 3.12(g) provides that an honorable or general 
discharge issued on or after October 8, 1977, by a discharge 
review board established under 10 U.S.C. 1553 (as in the 
present case on appeal), does not set aside a bar to benefits 
imposed under 38 C.F.R. § 3.12(c)(6).

The veteran's initial claim of entitlement to service 
connection for PTSD, filed in July 1991, was denied in an 
unappealed RO decision dated in August 1991 due to facts as 
they were known at the time; specifically, that 
notwithstanding the upgraded character of the veteran's 
discharge as of March 1983, his being continuously AWOL for a 
period in excess of 180 days was a bar to his entitlement for 
VA benefits.  The August 1991 RO decision was not appealed by 
the veteran.  Consequently, it is a final decision in the 
absence of clear and unmistakable error.  38 C.F.R. §§ 3.104, 
3.105.  Although the veteran alleged clear and unmistakable 
error in the July 1985 RO determination, that claim of clear 
and unmistakable error was denied in an unappealed rating 
decision of October 1991.  Neither the veteran nor his 
representative has alleged that there was clear and 
unmistakable error in the August 1991 decision.

If new and material evidence is submitted a previously denied 
claim will be reopened.  38 U.S.C.A. § 5108.  Under the 
provisions of 38 C.F.R. § 3.156, where the new and material 
evidence consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
regional office.  In the present case, however, the September 
1993 decision of the Army Board for Correction of Military 
Records which found that the veteran's 276 days of being AWOL 
in service were no longer a bar to his entitlement to VA 
benefits does not constitute a supplemental report.  The 
pertinent parts of 38 C.F.R. § 3.156 contemplate official 
service department records which presumably have been 
misplaced and have now been located and forwarded to VA, or 
corrections by the service department of former errors of 
commission or omission in the preparation of the prior report 
or reports and identified as such.  The September 1993 Army 
Board for Correction of Military Records decision does not 
meet either of these criteria.  
  
Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  The effective date of an award of compensation 
based on an original claim, or a reopened claim, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Where as in this case entitlement is established because of 
the correction, change or modification of a military record, 
or of a discharge or dismissal, by a Board established under 
10 U.S.C. 1552 or 1553, or because of other corrective action 
by competent military naval, or air authority, the award will 
be effective from the latest of these dates:  (1) Date 
application for change, correction, or modification was filed 
with the service department, in either an original or a 
disallowed claim; (2) Date of receipt of claim if claim was 
disallowed; or (3) One year prior to date of reopening of 
disallowed claim.  38 C.F.R. § 3.400(g).

VA received the veteran's disallowed original claim for 
service connection for PTSD in July 1991.  He applied to the 
service department for a lifting of the bar to his 
entitlement to VA benefits in August 1991.  His reopened 
claim for service connection for PTSD was received on January 
28, 1994, and one year prior to this date is January 28, 
1993.  Since January 28, 1993, is the latest of the three 
possible effective dates under 38 C.F.R. § 3.400(g), it is 
the proper effective date for the award of service 
connection.


ORDER

An effective date prior to January 28, 1993, for an award of 
service connection for PTSD is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

